Citation Nr: 0318577	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue, pigmented 
nevi (claimed as skin rash), tension headaches, muscle/joint 
pain, respiratory problems, sleep disturbance and 
neuropsychological signs, and for gastrointestinal symptoms, 
all claimed as due to undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

While a record of service (DD-214) is not on file, the claims 
file shows the veteran reports that he served on active duty 
from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The RO denied entitlement to service connection for multiple 
disorders claimed as due to undiagnosed illness, and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder.

A personal video conference hearing was scheduled before a 
Veterans Law Judge as requested by the veteran; however, he 
failed to report for the hearing in January 2003.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the U.S. Court of Appeals for 
the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.

In this case, the RO has not issued a development letter 
consistent with the notice requirements of the VCAA.  The 
failure to do so amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand for compliance with the notice and duty to assist 
provisions contained in the new law.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Further, verification of the veteran's service is needed.  
Although the RO lists service from January 1989 to June 1993, 
a copy of an enlistment examination is dated in June 1989 and 
the veteran, on his VA Form 21-526 submitted in March 1997, 
listed his dates of service from July 1989 to July 1993.  In 
his claim filed in January 2001, he indicated that his dates 
of service were from January 1989 to June 1993.

Information also provided by the veteran shows that he served 
in the U.S. Marine Corps Reserve from January 1987 to June 
1989.  With his VA Form 21-526 submitted in January 2001, the 
veteran attached a record showing active duty for the period 
from January 1988 to June 1988.  The veteran also stated in 
the January 2001 VA Form 21-526 that a disability occurred 
during active or inactive duty for training with the Marine 
Corps during the period from August 1990 to March 1991.  

In a statement submitted with his claim in January 2001, the 
veteran wrote that he had had a Gulf War Protocol 
examination.  The Board's review of the claims file discloses 
that such examination report is not of record.  When he was 
seen in June 2000 at the Persian Gulf Follow-up Clinic, it 
was noted that he was originally seen in the Clinic in 1994.  
The RO should request a copy of the Gulf War Protocol 
examination and any other Persian Clinic treatment records.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Therefore, for these reasons, a remand is 
required.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should seek verification of 
the veteran's service request a copy of 
the veteran's DD Form 214(s).  The RO 
should also contact the appropriate 
office for verification of the veteran's 
service in the U. S. Marine Corps Reserve 
with periods of active or inactive duty 
for training. 

3.  The RO should request that the veteran 
identify the VA Medical Center where he 
had a Persian Gulf War Protocol 
examination and was seen in the Persian 
Gulf War Clinic in 1994.  After the 
identifying information is received, the 
RO should secure the records.  

4.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

The RO should advise the appellant that 
he has up to one year after the VCAA 
notice letter is provided to submit 
additional evidence, and that, if the 
case is returned to the Board, the Board 
will not be able to adjudicate the claim 
prior to the expiration of the one-year 
time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.  

5.  The RO should then conduct any 
necessary development brought about by the 
appellant's responses, and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


